DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 201941052602, filed on 12/18/2019.
Response to Amendment
This office action is responsive to amendment filed on April 09, 2022. Claims 1 and 13 have been amended. No claims have been canceled and added. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-9, 13-16, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bai et al. (US. Pub. No. 2016/0094477 A1, hereinafter Bai) in view of K. A. Noghani, A. Kassler and P. S. Gopannan, "EVPN/SDN Assisted Live VM Migration between Geo-Distributed Data Centers," 2018 4th IEEE Conference on Network Softwarization and Workshops (NetSoft), 2018, pp. 105-113, doi: 10.1109/NETSOFT.2018.8459946. hereinafter Noghani).

Regarding claim 1. 
          Bai teaches a computer-implemented method for automated optimization of network communications in a virtual computing environment (Bai teaches in ¶ [0026] a process and a method of automating resource configuration and optimization of connections and communication patterns in a target cloud environment and in a group of virtual machines is provided), said method comprising: automatically monitoring communications between a plurality of communicating components, wherein said plurality of communicating components communicate over a plurality of different virtual local area networks of said virtual computing environment (note that servers are considered a  plurality of components since they perform similar function. Bai teaches in ¶ [0026] a process and/or a method of automating resource and configuration optimization for the target Cloud environment is disclosed and the process considers details about monitoring servers (i.e., “a plurality of computing components”) and their connections and communication patterns, running applications and etc., and further teaches in ¶ [0027]-[0028] how pod which supports and includes a number of servers (i.e., the claimed “a plurality of communicating components”) that use interfaces to be connected in the (VLANs) virtual local area networks (i.e., “a plurality of different virtual local area networks”));
              generating existing network and component configurations information from network components in said virtual computing environment (Bai teaches in ¶ [0026] how the process considers details about the servers connections, communication patterns to run applications and identifying the network dependencies among virtual machines and a method of generating one or more target configurations based on time, cost, and security considerations, as part of the migration process planning for placing VMs on bare metal target servers to reduce network overhead and reduce operational costs); 
           generating network flow information in relation to said plurality of communicating components from said network components provided of said virtual computing environment (the process of examining the network status output and recording the network status of each servers to analyze their network dependency to crate the network information based on the recording and collecting periodically, e.g., every 15 minutes the network status of each servers (i.e., a plurality of computing components) indicates the process of the claimed “generating network flow information…”, and thus, Bai teaches in ¶ [0045] a methodology of examining network status output (e.g., netstat) and collecting periodically, e.g., every 15 minutes for one week from each servers in an enterprise data center. For example, as can be seen in Table 2 fields of information that a methodology of the present disclosure in one embodiment may use in analyzing network dependency. For each pair of machines, and a record of network status and the relationship of each servers obtained); 
          sanitizing the information collected from said generating existing network information and component configuration and said network flow information (Bai teaches in ¶ [0045] a methodology of examining network status output (e.g., netstat) and collecting periodically, e.g., every 15 minutes for one week from each servers in an enterprise data center and further teaches in ¶ [0106] that all of the collected data in every 15 minutes interval over a period of time (e.g., two weeks) can be a set of information collected which include configuration of server (i.e., component configuration), server CPU, memory and I/O utilization over collection period, network traffic activities (i.e., network flow information), and running processes. See also, ¶ [0101] searching servers from the collected source site data for the purpose of server configurations and network connections); and Bai does not explicitly teach the term sanitizing the collected information and identifying component pairs of said plurality of communicating components communicating frequently within said virtual computing environment and over said plurality of different virtual local area networks from said sanitizing information collected in order to migrate said communicating component pairs in the same virtual networking environment to reduce communication latency between said communicating component pairs, and to identify hairpins in the communications between said component pairs of said plurality of communicating components in order to optimize network traffic by migrating said component pairs of said plurality of communicating components. 
        However, Noghani teaches sanitizing the collected information (note that the term sanitizing has been interpreted based on ordinary and customary meaning: such meanings include “removing information for example, routing information, or data or removing hair-pinning effect” and thus, Noghani teaches on Page 108 under section C) Distributed Gateway using EVPN (i.e., the first column), lines 9-14. The distributed anycast gateway removes suboptimal routing inefficiencies associated with separate centralized gateways and provides significant added value to VXLAN deployment within the data center (DC). See also on Page 110 under section 2) Inter subnet (i.e., the second column) the last three lines) and identifying component pairs of said plurality of communicating components communicating frequently within said virtual computing environment and over said plurality of different virtual local area networks from said sanitizing information collected in order to migrate said communicating component pairs in the same virtual networking environment to reduce communication latency between said communicating component pairs (note that components are equivalent to virtual machines or nodes. Noghani teaches on Page 108, Fig. 4 the pairs of virtual machines V1 and V2 (i.e., pairs of components) and under section IV. Architecture and Implementation (i.e., column 2), lines 17-21 and under section A. controller modules under section 1 (i.e., column 2), lines 1-13 and on Page 109 under sections 2 and 3 (i.e., column 1) lines 1-17 which discloses how the virtual machines are paired in different VXLAN (local area networks) and the controller modules and their interactions with DC (data center) network nodes are shown in Fig. 4. Herein, we assume that all DC networks are SDN-enabled, particularly, the DC on which the VM originally is located and the destination DC to which the VM is going to migrate and VXLAN-Manager manages the traffic by reducing the amount of that traffic and establishing an efficient multicast tree inside a DC ), and to identify hairpins in the communications between said component pairs of said plurality of communicating components in order to optimize network traffic by migrating said component pairs of said plurality of communicating components (Noghani teaches on Page 112, under section B. Inter Subnet (i.e., column 1), lines 1-17 disclosed how to identify the hair-pinning effect and how the controller in DC (data center) manages multiple nodes peers based on experiment for example, experiment is conducted for 10, 20, and 40 peers in DC-2 while the latency among the remote sites changes between 10 ms, 110 ms, and 214 ms. The average downtime and throughput values for 40 peer nodes are shown in Table II, and further on page 112, in Column 2, lines 1-30 discloses the hair-pin effect and solution including the migrating VM has a large number of ongoing connections and the migration happens between two sites with high latency, the hair-pin problem severely degrades the performance. In contrast, the distributed
gateway solution increases the application performance by addressing the sub-optimal routing problem.).
           It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noghani by including the method of removing hair-pinning effect (sanitizing) and migrating the virtual machines (i.e., pairs of components) in a VXLAN- (Fig. 4 and Pages 108-109) into the teachings of Bai which applies the method of migrating each servers to a virtual machine based on the determining similarity measure between a pair of the plurality of servers and migrate each servers to a VM and then place VMs that have a high dependency nearby to each other in the target environment ([0141] and [0047]). One would have been motivated to do so since this method analyzes performance and utilization data from servers and allows the controller to make routing decisions based on both network and server state in order to minimize network latency for frequent communication. 
Regarding claim 2.  
          Bai in view of Noghani teaches wherein said identifying component pairs, further comprises: compiling the virtual and the physical communication path between a plurality of virtual components of said computing network environment (Bai teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components) comprising a first server and a second server, by analyzing the system description data associated with the first server and the second server and also teaches in ¶ [0047] identifying the server to migrate to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication and Noghani further teaches in Fig. 4 VM 1, VM2 (i.e., a plurality of components) and live migration of virtual machines and further teaches on Page 105 in Column 2, lines 1-15 CPU and memory migration strategy (i.e., physical communication path)).
          It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noghani by including the method of using a live migration strategy of virtual machines and CPU and memory (physical components path) migration  (Page 105) into the teachings of Bai invention. One would have been motivated to do so since the method of selecting a physical and virtual connections to servers helps to efficient and cost effective traffic consolidation over multiple connection through a single physical interface and easy for monitoring and tracking a connections in an efficient manner.  
Regarding claim 3.
         Bai in view of Noghani teaches wherein said identifying component pairs further comprises: associating the network flow information with said computed path of said computing network environment (Bai teaches in ¶ [0047] identifying the server to migrate to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication and Noghani also teaches on Page 105 in [Abstract], lines 18-23 SDN-based approach proactively restores flows across the WAN towards the new location with the help
of EVPN and VXLAN overlay technologies). 
         It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noghani by including the method of using SDN approach to control flows across the WAN with the help of VXLAN into the teachings of Bai invention. One would have been motivated to do so in order to minimize the network rout and thus helps to improve the server utilization and performance in an efficient manner.
Regarding claim 7. 
      Bai further teaches wherein said network components comprises routing features of said computing environment (Bai teaches in ¶ [0047] a methodology in one embodiment of the present disclosure may migrate each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication. For example, number of servers (i.e., network components) in a rack and the number of racks that can fit behind the same router (i.e., routing features) in the Cloud. ).

Regarding claim 8. 
          Bai teaches wherein said network components further comprises switching features of said computing environment (Bai teaches in ¶ [0167] a computing processing devices of servers (i.e., network components) from a local area network or wireless network includes switches (i.e., switching features)).  
Regarding claim 9. 
           Bai teaches wherein said network component further comprises gateway features of said computing environment (Bai teaches in ¶ [0167] a computing processing devices of servers (i.e., network components) from a local area network or wireless network includes gateway computers (i.e., gateway features)).  
Regarding claim 13. 
             Bai teaches a computer-implemented method for reducing network hairpins in a virtual computing network environment (note that the term “hairpins” has been interpreted based on customary and plain meaning as a method where a packet travels to an interface. Bai teaches in ¶ [0052] packets and incorrect checksums can also indicate misconfigurations and/or a poorly configured network. If a server is so overloaded that it starts to experience packet collisions, it may be wise to implement a load balancing system to alleviate the congestion (i.e., improve or reduce the packet transmission)), said method comprising: 
            monitoring network communications between components of said computing network environment (note that servers are considered a plurality of components since they perform similar function. Bai teaches in ¶ [0026] a process and/or a method of automating resource and configuration optimization for the target Cloud environment is disclosed and the process considers details about monitoring servers (i.e., “a plurality of computing components”) and their connections and communication patterns, running applications and etc., and further teaches in ¶ [0027]-[0028] how pod which supports and includes a number of servers (i.e., the claimed “a plurality of communicating components”) that use interfaces to be connected in the (VLANs) virtual local area networks (i.e., “a plurality of different virtual local area networks”)); 
             identifying component pairs communicating over a plurality of network components located in different virtual local area networks in said computing network environment (Bai teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components) comprising a first server and a second server, by analyzing the system description data associated with the first server and the second server and also teaches in ¶ [0027]-[0028] a modern data center, a facility design, called pod which supports a number of servers (i.e., a plurality of communicating components) and further indicates that each server has interfaces to be connected and the (VLANs) virtual local area networks “a plurality of different virtual local area networks”));
        determining whether the communication flow between said component pairs is creating network latency in said computing environment (Bai teaches in ¶ [0047] a methodology in one embodiment of the present disclosure may migrate each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication and estimate (i.e., determine) latency between VMs in the Cloud, it may be assumed that servers located in the same rack have a cost of 0 hops, servers located in adjacent racks have a cost of 1 hop, and so forth and also Bai teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components)); 
        generating a topology of said communicating component pairs (Bai teaches in ¶ [0047] migrate each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication and further teaches in ¶ [0027]-[0028] a modern data center, a facility design, called Pod which supports a number of servers (i.e., a plurality of communicating components) and further indicates that each server has to interfaces to be connected and the VLANs (virtual local area networks which are equivalent to the claimed “a plurality of different virtual local area networks”)). Bai does not explicitly teach migrating said communicating component pair to the same virtual local area network of said computing environment, and eliminating said hairpins in the communications between said component pairs in order to optimize network traffic by said migrating of said component pairs.
        However, Noghani teaches migrating said communicating component pair to the same virtual local area network of said computing environment, and eliminating said hairpins in the communications between said component pairs in order to optimize network traffic by said migrating of said component pairs (Noghani teaches on page 112 under section 2 ) conducting the gateway functionality at the controller when migrating the VM (i.e., column 2) , lines 1-35 the migration of VM (pair components) and its peers are located in the same DC after the migration, due to hair-pinning effect the RTT remains unaffected and further teaches on Page 109 under section 3) VXLAN-manager  (i.e., column 1), lines 1-30 how the VXLAN establishing an efficient multicast tree inside a DC and how the SDN (software-distributed network) architecture increase the application performance by removing the hair-pinning effect).
         It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noghani by including the method of using migration of virtual machines in a VXLAN by removing the hair-pinning effect (Pages 109 and 112) into the teachings of Bai invention. One would have been motivated to do so in order improve the frequently connecting network devices in the generated topology in an efficient manner.
Regarding claim 14. 
          Bai teaches wherein said communication flow information includes the internet protocol (IP) address of said communicating component pair of said computing environment (Bai teaches in ¶ [0036] a methodology may group the available data into categories to assist with the analysis, e.g.: static and dynamic. Static data provides information about the source server (i.e., communicating component) setting, such as CPU capacity, IP addresses, and operating system).
Regarding claim 15.
          Bai teaches wherein said communicating flow information further comprises enriching said flow information by associating said IP address of said communicating component pairs to a virtual network interface card of said communicating component pairs of said computing environment (Bai teaches in ¶ [0047] migrate each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency (i.e., this indicates the process of enriching flow information) for frequent communication also teaches in ¶ [0036] a methodology may group the available data into categories to assist with the analysis, e.g.: static and dynamic. Static data provides information about the source server (i.e., communicating component) setting, such as CPU capacity, IP addresses, and also teaches in ¶ [0115] another way of comparison might ignore this group of elements, and possibly give more value to the installed software packages and network connectivity than it gives to disk usage and network interface cards and further teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components)).
Regarding claim 16. 
        Bai teaches wherein said flow information of said communicating component pairs (Bai teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components) is further enriched by associating the physical router and port serving a default gateway for said communicating component pair of said computing environment (Bai teaches in ¶ [0028]-[0030] Pod (102, 104) has two routers (frontend router and backend router) to divide network space into public network with virtual local area network (VLAN)) and private network (e.g., 10.x.x.x IPs with VLAN), and each server has two interfaces to connect them and development and/or operational servers tend to open ports for convenience and operational servers usually have access to the production servers and further teaches in ¶ [0167] a local area network, a wide area network and/or a wireless network. The network may comprise, routers, firewalls, switches, gateway computers and/or edge servers).
Regarding claim 19. 
        Bai teaches wherein said providing results of said method for said automated analysis of said features of said components of said computing environment further comprises: providing said results to a security system (Bai teaches in ¶ [0026] a process and a method of automating resource configuration and optimization of connections and communication patterns in a target cloud environment and grouping the virtual machines based on the resources and configurations and further indicates that an approach for placing VMs on bare metal target servers to reduce network overhead and reduce operational costs; a method of generating one or more target configurations based security considerations, as part of the migration process planning).
Regarding claim 20. 
         Bai teaches periodically repeating said automated analysis of said communicating component pairs in said computing environment to generate updated results of said automated analysis of communication of said components of said computing environment (the process of examining the network status output and recording the network status of each server to analyze their network dependency indicates the process of the claimed “generating network flow information” Bai teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components) and further teaches in ¶ [0045] a methodology of the present disclosure may examine network status output (e.g., netstat) collected periodically, e.g., every 15 minutes (i.e., repeating automated analysis) for one week from each server in an enterprise data center. Table 2 shows example fields of information that a methodology of the present disclosure in one embodiment may use in analyzing network dependency. For each pair of machines, and a record of network status and the relationship of each server obtained).

Claims 4-6, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bai in view of Noghani further in view of Shen et al. (US. Pub. No. 2020/0112485 A1, hereinafter Shen).
Regarding claim 4. Bai in view of Noghani teaches the computer-implemented method of claim 3. 
          Bai in view of Noghani further teaches wherein said migrating said frequently communicating component pairs, and the paths (Bai teaches in ¶ [0047] migrate each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication. In an ideal setup, all dependent VMs would be located in the same server rack (i.e., communicating component pairs in the same virtual networking environment) and also Bai teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components) and further Noghani also teaches on Page 105 in [Abstract], lines 18-23 SDN-based approach proactively restores flows across the WAN towards the new location with the help of EVPN and VXLAN overlay technologies) but Bai in view of Noghani does not explicitly teach automatically generating a network topology of all said frequently communicating component pairs to identify the communicating paths with high latency in said computing environment.
       However, Shen teaches automatically generating a network topology of all said frequently communicating component pairs to identify the communicating paths with high latency in said computing environment (Shen teaches in ¶ [0052] which serves to automatically (e.g., without user interaction) update the topology of the network as the structure of the network is updated and a network topology may be generated by comparing a current version of the set of master tables to a version of the set of master tables from a previous date (e.g., a snapshot) and further teaches in ¶ [0003] a network topology may comprise a mapping of dependencies between various network components that may be used to determine an impact that an update to a particular network component would have on applications/services running on the network and dependencies may be identified between network components that frequently communicates). 
         It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shen by including the method of automatically updating the network topology by determining an update to a particular network component based on dependencies which can be identified between network components that frequently communicates ([0052] and [0003]) into the teachings of Bai in view of Noghani invention. One would have been motivated to do so since this method involves generating network topology based on the stored information and device impact score for each network device of the set of network devices is determined based on the generated network topology and this method enables allowing an administrator to identify potential issues caused by software update, without putting a network at risk and further enables determining network components to be deactivated to reduce costs of operating the network efficiently.
Regarding claim 5.
      Bai in view of Noghani teaches wherein said migrating said frequently communicating component pairs of said components of said computing environment further comprises: computing the physical and virtual communication paths between said frequently communicating component pairs of said components of said computing environment (Bai teaches in ¶ [0047] migrate each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication and Noghani further teaches in Fig. 4 VM 1, VM2 (i.e., a plurality of components) and live migration of virtual machines and further teaches on Page 105 in Column 2, lines 1-15 CPU and memory migration strategy (i.e., physical communication path)).
       It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Noghani by including the method of using a live migration strategy of virtual machines and CPU and memory (physical components path) migration  (Page 105) into the teachings of Bai invention in view of Shen invention. One would have been motivated to do so since the method of selecting a physical and virtual connections to servers helps to efficient and cost effective traffic consolidation over multiple connection through a single physical interface and easy for monitoring and tracking a connections in an efficient manner. 
Regarding claim 6.
             Bai in view of Noghani further in view of Shen teaches wherein said migrating said frequently communicating component pairs of said components of said computing environment further comprises: performing a communication flow information enriching process of the communication flow identified in said frequently communicating components pair of said components in said network topology of said computing environment (Bai teaches in ¶ [0047] migrate each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication and also Bai teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components) and Noghani further teaches in Fig. 4 VM 1, VM2 (i.e., a plurality of components) and live migration of virtual machines and further teaches on Page 105 in Column 2, lines 1-15 CPU and memory migration strategy (i.e., physical communication path) and further Shen teaches in ¶ [0005] receive, for each device of a plurality of devices involved in a network, an indication of at least one communication between the device and a plurality of endpoints, map each endpoint of the plurality of endpoints to an application of a plurality of applications, each application of the plurality of applications associated with an application impact score, store information indicating a relationship between each device and one or more applications based on the mappings, generate the network topology based on the stored information).
          It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shen by including the method of generating the network topology based on the stored information ([0005]) into the teachings of Bai in view of Noghani invention. One would have been motivated to do so in order improve the frequently connecting network devices in the generated topology in an efficient manner.
Regarding claim 10. 
          Bai further teaches wherein said communication flow information enriching process further comprising: periodically repeating automated analysis of features in said computing environment to generate updated results of said automated analysis of said features of said components of said computing environment (the process of examining the network status output and recording the network status of each server to analyze their network dependency indicates the process of the claimed “generating network flow information”. Bai teaches in ¶ [0045] a methodology of the present disclosure may examine network status output (e.g., netstat) collected periodically, e.g., every 15 minutes (i.e., repeating automated analysis) for one week from each server in an enterprise data center. Table 2 shows example fields of information that a methodology of the present disclosure in one embodiment may use in analyzing network dependency. For each pair of machines, and a record of network status and the relationship of each server obtained).
Regarding claim 11.
        Noghani in view of Shen teaches associating network identifiers of said features of said components of said computing environment to said communication flow information (Noghani teaches on Page 110 under section C) Addressing the hair-pinning problem (i.e., Column 1), lines 1-11 about a VXLAN and a gateway node (i.e., component) appropriate connection and virtual network identifier and on Page 105 in [Abstract], lines 18-23 SDN-based approach proactively restores flows across the WAN towards the new location with the help of EVPN and VXLAN overlay technologies further Shen teaches in ¶ [0066] at 612, the management server may receive an indication of a network component for which an impact analysis process is to be performed. For example, an impact analysis may be performed for a number of network components on a daily basis. Requests submitted by a user may include a network component identifier). 
        It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shen by including the method of identifying network components based on their component identifier information ([0066]) into the teachings of Bai in view of Noghani invention. One would have been motivated to do so in order easily identify the particular network component to establish a secured connection to flow information between network components in an efficient manner.
Regarding claim 17. Bai in view of Noghani teaches the computer implemented method of claim 13. 
       Bai in view of Shen further teaches wherein said generating a topology of said communicating component pairs (Bai teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components), comprises identifying communicating pairs that communicate frequently than other components in said computing environment (Shen teaches in ¶ [0003] generating a network topology for a network based on dependencies between network components (network applications and network devices) within the network and dependencies may be identified between network components that frequently communicate and further teaches in ¶ [0005] receive, for each device of a plurality of devices involved in a network, an indication of at least one communication between the device and a plurality of endpoints, map each endpoint of the plurality of endpoints to an application of a plurality of applications, each application of the plurality of applications associated with an application impact score, store information indicating a relationship between each device and one or more applications based on the mappings, generate the network topology based on the stored information and Bai also  teaches in ¶ [0047] migrate each server to a VM and then place VMs that have a high dependency nearby to each other in the target environment in order to minimize network latency for frequent communication).
           It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Shen by including the method of generating the network topology based on the stored information ([0005]) into the teachings of Bai which includes the migration of servers ([0047]) and further in view of Noghani invention. One would have been motivated to do so in order improve the performance of the frequently connecting network devices in the generated topology and thus helps to minimize network latency in an efficient manner.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Bai in view of Noghani further in view of Talbot et al. (US. Pub. No. 2016/0197803 A1, hereinafter Talbot).

Regarding claim 12. Bai in view of Noghani teaches the computer-implemented method of Claim 1.
         Bai in view of Noghani does not explicitly teach automatically providing said results for said automated analysis of said features of said components of said computing environment without requiring intervention by a system administrator. 
       However, Talbot teaches automatically providing said results for said automated analysis of said features of said components of said computing environment without requiring intervention by a system administrator (Talbot teaches in ¶ [0024] a user can also define how virtual services can be automatically launched from transaction data in response to defined triggers (e.g., detection of a change to the transaction data) that can cause automatic launching of the virtual service without further intervention of a user. User such as, as administrator users, can further utilize user computing devices 135, 140, 145 to instrument software components, manage recording of transactions between applications and databases, administer the generation of corresponding virtual services).
           It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Talbot by including the method of automatic launching of the virtual service without further intervention of a user. User such as, as administrator ([0024]) into the teachings of Bai in view of Noghani invention. One would have been motivated to do so since this method enables simplifying creation and management of virtual services by automating the generation and deployment of virtual services, thus eliminating the need of a separate virtualization expert to enjoy benefits of virtualization using virtual services. The method allows a virtual service system including an automation engine to permit automation of service model generation and virtual service deployment with minimal or no user intervention from transaction data.

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Bai in view of Noghani further in view of Shen further in view of Bath et al. (US. Pub. No. 2018/0314726 A1, hereinafter Bath).

Regarding claim 18. Bai in view of Noghani further in view of Shen teaches the computer-implemented method of Claim 17. 
        Bai in view of Shen further teaches wherein said generating said topology of said communicating component pairs (Shen teaches in ¶ [0005] generate the network topology based on the stored information and Bai also teaches in ¶ [0141] that determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components)). Bai in view of Noghani further in view of Shen does not explicitly teach generating a lookup table with key identified communicating component pairs which frequently communicate in order to generate list of topologies to be monitored in said computing environment for latency resolution.  
         However, Bath teaches generating a lookup table with key identified communicating component pairs which frequently communicate in order to generate list of topologies to be monitored in said computing environment for latency resolution (Bath teaches in ¶ [0139] generates an updated lookup table 704 (such as a key-value lookup table) from data received in the search head. The previous lookup table 702 (generated by making a copy of the current lookup table prior to applying an update, for example) is loaded into memory and a hash function 706 is applied to each of the lookup tables 702 and 704 on an entry-by-entry basis and further teaches in [0247] about the dependency relationship between a corporate e-mail service and a centralized authentication service can be reflected by recording an association between their respective service definitions and the recorded associations establish a service dependency topology that informs the data or selection options presented in a GUI, for example. (The service dependency topology is like a “map” showing how services are connected based on their dependencies)).
          It would have been obvious to one of ordinary kill in the art before the effective filling date of the claimed invention to incorporate the teachings of Bath by including the method of generating lookup table and service topology map ([0139] and [0247]) into the teachings of Bai which includes the method of determining a similarity measure between a pair of the plurality of servers (i.e., identifying pairs of plurality of communicating components) ([0141]) further into the teachings of Noghani further in view of Shen invention. One would have been motivated to do so since this method involves updating a lookup table to determine the corresponding key-value data structure by one or more processing devices corresponding to a search head of the search environment, and generating a delta file that contains the data inconsistencies between updated local instance of key-value data structure and previous local instance of the key-value data structure and thus helps to reduce the amount of network bandwidth consumed during synchronization while still maintaining data integrity by limiting the distribution of data to only the updates registered in the search environment, and the amount of data that is transmitted to maintain consistency within the search environment is drastically reduced, thus preserving communication bandwidth by propagating only a delta file that identifies the inconsistencies (updated information) between current and previous lookup tables instead of the entirety of the lookup tables themselves.
Response to Arguments
       Applicant argues throughout the Remarks (Pages 8-18) that the prior art of record Bai does not teach the newly amended limitations of independent claims 1 and 13 respectively. 
      In response to the above argument the Examiner has introduced a new prior art of record Noghani to address the newly amended limitations of claims 1 and 13 and therefore, the combination of the prior art of record teach the clamed limitations and thus, the argument is moot because the argument does not apply to the combination of the references being used in the current rejection.
    Similarly, the above all responses to argument of independent claim 1 applies to independent claim
13.
          Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455     

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455